                 UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
DONALD MILES,                            :    CIVIL NO: 3:20-CV-00238
                                         :
                    Plaintiff            :
                                         :
            v.                           :
                                         :    (Chief Magistrate Judge Schwab)
CHRIS OSBORNE, et al.,                   :
                                         :
                    Defendants           :
                                         :
                                   ORDER
                                  $SULO, 2020


I. Introduction.

      The plaintiff, Donald Miles (“Miles”), proceeding pro se, complains about

an arrest that occurred in Lackawanna County, Pennsylvania based on a conspiracy

charge against him. He asserts constitutional claims, a conspiracy claim, and an 18

U.S.C. § 1584 claim against the defendants. After screening Miles’s complaint in

accordance with 28 U.S.C. § 1915A, we conclude that the complaint fails to state a

claim upon which relief may be granted. We will, however, grant Miles leave to

file an amended complaint.
II. Background.

       On February 11, 2020, Miles filed the complaint pro se and a motion to

proceed in forma pauperis. We granted Miles’s application to proceed in forma

pauperis. In his complaint, Miles names as defendants: (1) Chris Osborne

(“Osborne”), an Assistant District Attorney in Lackawanna County; (2) Brian

Gallagher (“Gallagher”), an Assistant District Attorney in Lackawanna County;

and (3) Jeffrey A. Smith (“Smith”), a Judge in Lackawanna County.

       Miles’s complaint is vague and unclear. Miles alleges the three defendants

forced him to appear in the Lackawanna County Courthouse on or about February

6, 2020, to “answer to the accusation ‘William A. Jordan (“Mr. Jordan”) and

Donald Miles conspired to deliver a controlled substance to Donald Miles on

December 13, 2017.’” Doc. 1 at 1. According to Miles, the conspiracy charge

brought against him lacks probable cause, and the seizure of him to appear in court

amounted to an excessive use of force, an unreasonable seizure, and an unlawful

restraint.

       Miles alleges that a police criminal complaint with an affidavit showing

probable cause was not filed, and no initial booking (i.e. no fingerprinting) was

done. He also alleges that neither a preliminary arraignment nor a preliminary

hearing was completed. He further alleges there was no bail opportunity provided

to him.

                                          2
      Miles claims Smith, Osborne, and Gallagher acted in concert and agreed

with one another to seize him for the conspiracy charge against him. He claims

Smith, Osborne, and Gallagher had knowledge that there was no probable cause

for the conspiracy charge, and, therefore, according to Miles, they are using

excessive force and unlawful restraint in violation of his Fourth Amendment rights,

they are violating his Thirteenth Amendment right to be free from involuntary

servitude and unlawful restraint, and they are abusing their power of office.

      Miles further claims Smith, Osborne, and Gallagher induced and ordered the

sheriffs of Lackawanna County to commit the unlawful restraint and seizure

claimed in this complaint. He alleges the sheriffs (who are not parties in this case)

acted on their own will and carried out the order by Smith, Osborne, and

Gallagher. He also claims Smith, Osborne, and Gallagher intended to violate and

deprive him of his rights, and intended to use false evidence, false testimony, and

perjured evidence at trial to convict him. Miles also claims Smith, Osborne, and

Gallagher planned to use the testimony of two detectives, Harold Zech and John

Munley, to convict him.

      Miles alleges that Smith, Osborne, and Gallagher knew he was being

illegally detained for the past two years in Lackawanna County Prison because he

was in contact with them. He allegedly sent a letter to Smith on January 7, 2020,

discussing this illegal detention on the conspiracy claim against him. Doc. 1 at 12-

                                          3
13 (plaintiff’s Exhibit I). He also allegedly sent a letter to Judge Moyle, on July

30, 2019, and she forwarded the letter to Osborne and another attorney not a party

in this complaint. Doc. 1 at 11 (plaintiff’s Exhibit W).

        Miles alleges that the restraint and unreasonable seizure he is enduring

exposes him to risk of serious bodily injury, and he cannot escape this physical

abuse, forced labor, and pain and suffering. Miles lists the following counts in his

complaint: (1) violation of 18 U.S.C. § 1584; (2) unreasonable seizure;

(3) excessive force; (4) violation of the Thirteenth Amendment; (5) violation of the

Fourteenth Amendment; (6) unlawful restraint; and (7) conspiracy.

        Miles seeks compensatory damages, punitive damages, immediate release

from illegal detention, and any other relief the court deems appropriate and just.

He also seeks a jury trial and prosecution of Smith, Osborne, and Gallagher.




III. Screening of In Forma Pauperis Complaints-Standard of Review.

        This court has a statutory obligation to conduct a preliminary review of

complaints brought by prisoners given leave to proceed in forma pauperis in cases

that seek redress against government officials. Specifically, the court must review

the complaint in accordance with 28 U.S.C. § 1915A, which provides, in pertinent

part:



                                           4
      (a) Screening. The court shall review, before docketing, if
      feasible or, in any event, as soon as practicable after docketing,
      a complaint in a civil action in which a prisoner seeks redress
      from a governmental entity or officer or employee of a
      governmental entity.
      (b) Grounds for dismissal. On review, the court shall identify
      cognizable claims or dismiss the complaint, or any portion of
      the complaint, if the complaint
            (1) is frivolous, malicious, or fails to state a claim upon
      which relief may be granted; or
            (2) seeks monetary relief from a defendant who is
      immune from such relief.

      Under Section 1915A(b)(1), the court must assess whether a complaint “fails

to state a claim upon which relief may be granted.” This statutory text mirrors the

language of Rule 12(b)(6) of the Federal Rules of Civil Procedure, which provides

that a complaint should be dismissed for “failure to state a claim upon which relief

can be granted.” Fed. R. Civ. P. 12(b)(6).

      When determining whether a complaint states a claim upon which relief can

be granted, “[w]e must accept all factual allegations in the complaint as true,

construe the complaint in the light favorable to the plaintiff, and ultimately

determine whether plaintiff may be entitled to relief under any reasonable reading

of the complaint.” Mayer v. Belichick, 605 F.3d 223, 229 (3d Cir. 2010). In

making that determination, we “consider only the complaint, exhibits attached to

the complaint, matters of public record, as well as undisputedly authentic

documents if the [plaintiff’s] claims are based upon these documents.” Id. at 230.


                                          5
      “Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a

‘short and plain statement of the claim showing that the pleader is entitled to

relief.’” Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009). The statement required

by Rule 8(a)(2) must give the defendant fair notice of what the plaintiff’s claim is

and of the grounds upon which it rests. Erickson v. Pardus, 551 U.S. 89, 93 (2007).

Detailed factual allegations are not required, but more is required than labels,

conclusions, and a formulaic recitation of the elements of a cause of action. Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). “In other words, a

complaint must do more than allege the plaintiff’s entitlement to relief.” Fowler v.

UPMC Shadyside, 578 F.3d 203, 211 (3d Cir. 2009). “A complaint has to ‘show’

such an entitlement with its facts.” Id.

      In considering whether a complaint states a claim upon which relief can be

granted, the court “‘must accept all facts alleged in the complaint as true and

construe the complaint in the light most favorable to the nonmoving party.’”

Krieger v. Bank of Am., N.A., 890 F.3d 429, 437 (3d Cir. 2018) (quoting Flora v.

Cty. of Luzerne, 776 F.3d 169, 175 (3d Cir. 2015)). But a court “need not credit a

complaint’s bald assertions or legal conclusions.” Morse v. Lower Merion Sch.

Dist., 132 F.3d 902, 906 (3d Cir. 1997). A court also need not “assume that a . . .

plaintiff can prove facts that the . . . plaintiff has not alleged.” Associated Gen.




                                            6
Contractors of Cal. v. California State Council of Carpenters, 459 U.S. 519, 526

(1983).

      Following Twombly and Iqbal, a well-pleaded complaint must contain more

than mere legal labels and conclusions. Rather, it must recite factual allegations

sufficient to raise the plaintiff’s claimed right to relief beyond the level of mere

speculation. In practice, consideration of the legal sufficiency of a complaint

entails a three-step analysis:

      First, the court must “tak[e] note of the elements a plaintiff
      must plead to state a claim.” Second, the court should identify
      allegations that, “because they are no more than conclusions,
      are not entitled to the assumption of truth.” Finally, “where
      there are well-pleaded factual allegations, a court should
      assume their veracity and then determine whether they
      plausibly give rise to an entitlement for relief.”

Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010) (footnote and

citations omitted) (quoting Iqbal, 556 U.S. at 675, 679).

      A complaint filed by a pro se litigant is to be liberally construed and

“‘however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.’” Erickson, 551 U.S. at 94 (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Nevertheless, “pro se litigants still must allege

sufficient facts in their complaints to support a claim.” Mala v. Crown Bay Marina,

Inc., 704 F.3d 239, 245 (3d Cir. 2013).




                                           7
IV. Miles cannot seek release from custody in this civil-rights action.

      Miles is seeking release from custody and dismissal of his criminal charges,

but he cannot seek such relief in this action.

      “[T]he essence of habeas corpus is an attack by a person in custody upon the

legality of that custody, and . . . the traditional function of the writ is to secure

release from illegal custody.” Preiser v. Rodriguez, 411 U.S. 475, 484 (1973).

When a prisoner “is challenging the very fact or duration of his physical

imprisonment, and the relief he seeks is a determination that he is entitled to

immediate release or a speedier release from that imprisonment, his sole federal

remedy is a writ of habeas corpus.” Id. at 500. “Conversely, when the challenge is

to a condition of confinement such that a finding in plaintiff's favor would not alter

his sentence or undo his conviction” a civil rights action is appropriate. Learner v.

Fauver, 288 F.3d 532, 542 (3d Cir. 2002).

       To the extent that Miles is seeking release from prison, he cannot seek such

relief in this civil-rights action. Rather, he can seek such relief only in a habeas

corpus action, which generally is appropriate only after a petitioner has exhausted

his state remedies.




                                            8
V. Discussion.

      We construe Miles’s complaint as bringing claims under 42 U.S.C. § 1983.

“Section 1983 imposes civil liability upon any person who, acting under the color

of state law, deprives another individual of any rights, privileges, or immunities

secured by the Constitution or laws of the United States.” Shuman v. Penn Manor

School Dist., 422 F.3d 141, 146 (3d Cir. 2005). Section 1983 “does not create any

new substantive rights but instead provides a remedy for the violation of a federal

constitutional or statutory right.” Id. To establish a claim under § 1983, the

plaintiff must establish a deprivation of a federally protected right and that this

deprivation was committed by a person acting under color of state law. Woloszyn v.

County of Lawrence, 396 F.3d 314, 319 (3d Cir. 2005).




      A. The complaint fails to state a Fourth Amendment, a Thirteenth
         Amendment, or a Fourteenth Amendment claim upon which relief
         may be granted against Smith, Osborne, and Gallagher.

      Miles claims Smith, Osborne, and Gallagher violated his Fourth, Thirteenth,

and Fourteenth Amendment rights. Miles fails, however, to provide any specific

facts indicating a violation of any of the amendments. Miles talks repeatedly

throughout his complaint about the conspiracy charge against him and how there

was no probable cause for the charge, but he fails to provide any facts to support

his assertion. The complaint is mostly legal conclusions as to these claims.
                                           9
      Miles also fails to clearly allege how each defendant was personally

involved. Liability in a 42 U.S.C. § 1983 action is personal in nature, and to be

liable, a defendant must have been personally involved in the wrongful conduct. In

other words, “each Government official, his or her title notwithstanding, is only

liable for his or her own misconduct.” Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009).

And so, a constitutional deprivation cannot be premised merely on the fact that the

defendant was a supervisor when the incidents set forth in the complaint occurred.

See Alexander v. Forr, 297 F. App’x 102, 104–05 (3d Cir. 2008). Rather,

“[b]ecause vicarious liability is inapplicable to Bivens and § 1983 suits, a plaintiff

must plead that each Government-official defendant, through the official's own

individual actions, has violated the Constitution.” Iqbal, 556 U.S. at 676.

      Miles has failed to show how each of the defendants, through their own

individual actions, violated the Constitution. He does not state any specific facts as

to how Smith, Osborne, or Gallagher were personally involved in the action.

Therefore, Miles fails to state a Fourth, Thirteenth, or Fourteenth Amendment

claim upon which relief may be granted.1


1
  The defendants in this case may be entitled to judicial or prosecutorial immunity
depending on what claims, if any, may be alleged against them in the amended
complaint. “[J]udges of courts of superior or general jurisdiction are not liable to
civil actions for their judicial acts, even when such acts are in excess of their
jurisdiction, and are alleged to have been done maliciously or corruptly.” Figueroa
v. Blackburn, 208 F.3d 435, 440 (3d Cir. 2000) (quoting Stump v. Sparkman, 435
U.S. 349, 355-56 (1978)). Two exceptions are that the judge is performing
                                            10
      B. The complaint fails to state a conspiracy claim upon which relief may
         be granted against Smith, Osborne, and Gallagher.

      Miles claims that all three defendants conspired against him, but he fails to

state facts as to this claim. “The essence of a conspiracy is an agreement.” United

States v. Kelly, 892 F.2d 255, 258 (3d Cir. 1989). “To demonstrate the existence of

a conspiracy under § 1983, ‘a plaintiff must show that two or more conspirators

reached an agreement to deprive him or her of a constitutional right under color of

law.’” LeBlanc v. Stedman, 483 F. App’x 666, 670 (3d Cir. 2012) (quoting

Parkway Garage, Inc. v. City of Phila., 5 F.3d 685, 700 (3d Cir.1993), abrogated

on other grounds by United Artists Theatre Circuit, Inc. v. Twp. of Warrington,

316 F.3d 392 (3d Cir. 2003)). “It is not enough that the end result of the parties’

independent conduct caused the plaintiff harm or even that the alleged perpetrators

of the harm acted in conscious parallelism.” Perez v. Gamez, 1:13-CV-1552, 2013

WL 6073877, at *9 (M.D. Pa. Nov. 18, 2013). Rather, the plaintiff must show that

the defendants acted in concert with the specific intent to violate the plaintiff’s

rights. Davis v. Fox, 3:12-CV-1660, 2013 WL 5656125, at * 5 (M.D. Pa. Oct. 15,

2013).




nonjudicial acts or is performing judicial acts in a complete absence of all
jurisdiction. Id. And under the functional approach used to determine immunity,
“a prosecutor enjoys absolute immunity for actions performed in a judicial or
‘quasi-judicial’ capacity.” Odd v. Malone, 538 F.3d 202, 208 (3d Cir. 2008).
                                          11
      Because direct evidence of a conspiracy is rarely available, the existence of a

conspiracy may be inferred from the circumstances. Capogrosso v. The Supreme

Court of New Jersey, 588 F.3d 180, 184 (3d Cir. 2009). Still, to state a conspiracy

claim upon which relief can be granted, a plaintiff must allege “facts from which a

conspiratorial agreement can be inferred.” Great Western Mining & Mineral Co. v.

Fox Rothschild LLP, 615 F.3d 159, 178 (3d Cir. 2010). “To properly plead such

an agreement, ‘a bare assertion of conspiracy will not suffice.’” Id. (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 556 (2007)).

      Here, Miles does not allege facts showing that Smith, Osborne, and

Gallagher reached an agreement to deprive him of his constitutional right, or that

they acted with specific intent to violate his rights. In sum, Miles makes a bare

assertion that there was a conspiracy, although he does not allege facts from which

a conspiracy can be inferred. Therefore, Miles fails to state a conspiracy claim

upon which relief may be granted.



      C. The complaint fails to state an 18 U.S.C. § 1584 claim upon which
         relief may be granted against Smith, Osborne, and Gallagher.

      Miles claims that all three defendants violated 18 U.S.C. § 1584, but he fails

to state any facts as to this claim. The statute states:

      Whoever knowingly and willfully holds to involuntary servitude or
      sells into any condition of involuntary servitude, any other person for
      any term, or brings within the United States any person so held, shall
                                           12
      be fined under this title or imprisoned not more than 20 years, or both.
      If death results from the violation of this section, or if the violation
      includes kidnapping or an attempt to kidnap, aggravated sexual abuse
      or the attempt to commit aggravated sexual abuse, or an attempt to
      kill, the defendant shall be fined under this title or imprisoned for any
      term of years or life, or both.

      Here, Miles does not state facts showing Smith, Osborne, or Gallagher

knowingly or willfully held him to involuntary servitude or sold him into any

condition of involuntary servitude. Rather, Miles merely concludes that the three

defendants violated the statute. Therefore, Miles fails to state an 18 U.S.C. § 1584

claim upon which relief may be granted.



VI. Leave to Amend.

      Before dismissing a complaint under the screening provision of 28

U.S.C.§ 1915, the court must grant the plaintiff leave to amend his complaint

unless amendment would be inequitable or futile. See Grayson v. Mayview State

Hospital, 293 F.3d 103, 114 (3d Cir. 2002). Here, in light of the liberal-

amendment standard, although this screening analysis calls for dismissal of the

complaint, Miles should be granted another opportunity to comply with the

requirements of Fed.R.Civ.P. 8 and attempt to state a claim upon which relief can

granted. Thus, we will grant Miles leave to file an amended complaint.




                                         13
VII. Conclusion and Order.

      Accordingly, for the foregoing reasons, IT IS ORDERED that Miles is

granted leave to file, within 28 days of the date of this Order, an amended

complaint to attempt to state a claim upon which relief may be granted.2




                                                      S/ Susan E. Schwab
                                                      Susan E. Schwab
                                                      United States Magistrate Judge




2
  Any amended complaint must be titled as an amended complaint and must
contain the docket number of this case. Any amended complaint must be complete
in all respects; it must be a new pleading which stands by itself as an adequate
complaint without reference to the complaint already filed. Any amended
complaint will completely replace the original complaint. If an amended
complaint is filed, the original complaint will have no role in the future litigation of
this case. Any amended complaint must also comply with the pleading
requirements of the Federal Rules of Civil Procedure.

                                          14
